Case 2:21-mj-03917-DUTY Document 3-1 Filed 08/20/21 Page 1 of 21 Page ID #:4

       Case 4:20-cr-00452 Document 1 Filed on 09/17/20 in TXSD Page 1 of 21
                                                                    U nited States Courts
                                                                  Southern District of Texas
                                                                            FILED
                                                                     September 17, 2020
                       UNITED STATES DISTRICT COURT
                                                                David J. Bradley, Clerk of Court
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

UNITED STATES OF AMERICA                    §

                  V.                        §   CRIMINAL NO.

                                                     4:20-cr-452
WILLIAM DEXTER LUCAS                        §
    a.k.a. Bill Lucas                       §
DEBORAH JEAN LUCAS                          §
BRIAN MICHAEL CORPIAN                       §

                                   INDICTMENT

                             COUNT ONE
      (Conspiracy to Commit Bank and Wire Fraud - 18 U.S.C.§ 1349)

At all times material to this Indictment:

                              I.    INTRODUCTION

      A.     The Paycheck Protection Program

             1.     In response to the coronavirus (COVID-19) pandemic and

economic crisis, Congress passed the Coronavirus Aid, Relief, and Economic

Security (CARES) Act. The law was designed to provide emergency financial

assistance to the millions of Americans who are suffering the economic effects

caused by the COVID-19 pandemic. The Act was signed into law on March 27,

2020, and included the Paycheck Protection Program which was implemented by the




                                            1
 Case 2:21-mj-03917-DUTY Document 3-1 Filed 08/20/21 Page 2 of 21 Page ID #:5

       Case 4:20-cr-00452 Document 1 Filed on 09/17/20 in TXSD Page 2 of 21




United States Small Business Administration("SBA")with support from the United

States Department of Treasury.

             2.    The SBA is a federal agency of the Executive Branch that

administers assistance to American small businesses. This assistance includes

guaranteeing loans that are issued by certain lenders to qualifying small businesses.

Under the SBA loan guarantee programs, the actual loan is issued by a commercial

lender, but the lender receives the full faith and credit backing of the United States

Government on a percentage of the loan. Therefore, if a borrower defaults on an

SBA guaranteed loan, the commercial lender may seek reimbursement from the

SBA, up to the percentage of the guarantee. By reducing the risk to commercial

lenders, the SBA loan guarantee programs enable lenders to provide loans to

qualifying small businesses when financing is otherwise unavailable to them on

reasonable terms through normal lending channels. When a borrower seeks an SBA

- guaranteed loan, the borrower must meet both the commercial lender's eligibility

requirements for the loan as well as the SBA's eligibility requirements.

             3.    One source of relief provided by the CARES Act was the

authorization of up to $349 billion in forgivable loans to small businesses for job

retention and certain other expenses through the Paycheck Protection Program (the

"PPP"). The PPP provided for government guaranteed loans which were designed



                                          2
Case 2:21-mj-03917-DUTY Document 3-1 Filed 08/20/21 Page 3 of 21 Page ID #:6

       Case 4:20-cr-00452 Document 1 Filed on 09/17/20 in TXSD Page 3 of 21




to provide a direct incentive for small businesses to keep their workers on the payroll

by providing small businesses with funds to pay up to 8 weeks of payroll costs,

including benefits. On April 24,2020,the Paycheck Protection Program and Health

Care Enhancement Act was signed into law, authorizing over $300 billion in

additional PPP funding. On June 5, 2020, the Paycheck Protection Program

Flexibility Act("PPPFA") was signed into law, amending certain terms ofthe PPP.

             4.    The PPP allowed qualifying small businesses and other

organizations to receive unsecured SBA guaranteed loans with a maturity of two

years and an interest rate of one percent. PPP loan proceeds must be used by

businesses on payroll costs, mortgage interest, rent, and/or utilities. The PPP

allowed the interest and principal to be forgiven if businesses spend the proceeds on

these expenses within eight weeks of receipt and use at least 75% of the forgiven

amount for payroll. Pursuant to the CARES Act,the amount ofPPP funds a business

was eligible to receive was determined by the number of employees employed by

the business and their average payroll costs. The maximum loan amount was

generally limited to 2.5 times the business's average monthly payroll expenses.

Businesses applying for a PPP loan must provide documentation to confirm that

they have in the past paid employees the compensation represented in the loan




                                          3
Case 2:21-mj-03917-DUTY Document 3-1 Filed 08/20/21 Page 4 of 21 Page ID #:7

       Case 4:20-cr-00452 Document 1 Filed on 09/17/20 in TXSD Page 4 of 21




application. Eligible businesses must have been in operation on or before February

15, 2020, and either had paid employees or independent contractors.

             5.    The SBA will forgive PPP loans if all employees are kept on the

payroll for eight weeks and the money was used for payroll, rent, mortgage interest,

or utilities. The available funds were meant to help workers by keeping them

employed.

            6.     Small businesses could apply for a PPP loan through any

federally insured depository institution or other approved lenders who receive and

process PPP applications and supporting documentation, and then make loans using

the lenders' own funds.

             The Federal Deposit Insurance Corporation(FDIC)is an agency ofthe

federal government which insures the deposits of member banks against loss with

the purpose of preventing their collapse and instilling public confidence in the

nation's banking institutions. Allegiance Bank is a financial institution the deposits

of which were insured by the FDIC.

             7.    Faith-based organizations were eligible to receive SBA loans

under the PPP. Churches and other houses of worship qualified for PPP loans as

long as they met the requirements ofSection 501(c)(3)ofthe Internal Revenue Code,




                                          4
Case 2:21-mj-03917-DUTY Document 3-1 Filed 08/20/21 Page 5 of 21 Page ID #:8

       Case 4:20-cr-00452 Document 1 Filed on 09/17/20 in TXSD Page 5 of 21




and all other PPP requirements. Such organizations were not required to apply to the

IRS to receive tax-exempt status.

             Section 501(c)(3) of the Internal Revenue Code, found at Title 26,

United States Code, Section 501(c)(3), identifies certain corporations which may be

designated as tax exempt by the Internal Revenue Service (IRS) under specific

circumstances. Organizations described in Section 501(c)(3)are commonly referred

to as charitable organizations. To be tax-exempt under Section 501(c)(3) of Title 26,

an organization must be organized and operated exclusively for exempt purposes as

described in 501(c)(3), and none of its earnings may inure to any private shareholder

or individual.

      B.     Jesus Survives Ministries, Inc.

             8.    Jesus Survives Ministries is registered as a Texas corporation,

whose Articles ofIncorporation were filed on or about March 31, 2020. Article 4 of

the Articles of Incorporation stated that Jesus Survives Ministries, Inc. was

organized for non-profit purposes, that is, to establish and maintain a church. The

Articles also stated that the officers of the corporation were the Lead Pastor and

members of the Pastoral Leadership Team. WILLIAM DEXTER LUCAS was

named the President of Jesus Survives Ministries, Inc. and the Vice President and

Secretary of Jesus Survives Ministries, Inc. was BRIAN MICAHEL CORPIAN.



                                         5
Case 2:21-mj-03917-DUTY Document 3-1 Filed 08/20/21 Page 6 of 21 Page ID #:9

       Case 4:20-cr-00452 Document 1 Filed on 09/17/20 in TXSD Page 6 of 21




WILLIAM DEXTER LUCAS held himself out as the Lead Pastor of Jesus Survives

Ministries. BRIAN MICHAEL CORPIAN also identified himself as a Pastor and

Ministry Director. DEBORAH JEAN LUCAS (who is married to WILLIAM

DEXTER LUCAS) also represented that she was a Pastor at Jesus Survives

Ministries.

              9.    DEBORAH JEAN LUCAS was named as the new Registered

Agent of Jesus Survives Ministries, Inc. on or about May 5, 2020. This change was

executed by WILLIAM DEXTER LUCAS. The registered office was transferred

from the residential property located at 7036 Dairy Ashford, Houston, Texas to the

residential property located at 20134 Larkspur Landing, Richmond, Texas.

II.    THE SCHEME

              10.   The purpose of the scheme was to fraudulently obtain loan

proceeds from Allegiance Bank which had been made available by the United States

Congress as part ofthe CARES Act. It was a further goal of the scheme to

convince Allegiance Bank and the SBA that the proceeds from the loan were utilized

as contemplated by the CARES Act and therefore the loan should be forgiven by the

 ::_

III.   MANNER AND MEANS OF THE SCHEME

       It was part of the scheme that:
Case 2:21-mj-03917-DUTY Document 3-1 Filed 08/20/21 Page 7 of 21 Page ID #:10

       Case 4:20-cr-00452 Document 1 Filed on 09/17/20 in TXSD Page 7 of 21




             1 1.   WILLIAM DEXTER LUCAS made false certifications in his

application for a PPP loan in the name Jesus Survives Ministries, Inc. submitted to

Allegiance Bank and the Small Business Administration.

             12.    WILLIAM DEXTER LUCAS,DEBORAH JEAN LUCAS and

BRIAN MICHAEL CORPIAN participated in preparing and submitting falsified

documents in support of an application for a PPP loan in the name of Jesus Survives

Ministries, Inc.

             13.    WILLIAM DEXTER LUCAS, DEBORAH JEAN LUCAS and

BRIAN MICHAEL CORPIAN prepared and submitted documents designed to give

the appearance to Allegiance Bank that Jesus Survives Ministries, was and had been,

a solvent and thriving religious organization, including the submission of financials

allegedly audited by a CPA.

             14.    WILLIAM DEXTER LUCAS, DEBORAH JEAN LUCAS and

BRIAN MICHAEL CORPIAN prepared and submitted documents to Allegiance

Bank designed to convince the bank that Jesus Survives Ministries, Inc. was an

employer, making payroll and withholding taxes from its employees' wages,

including the submission of false Employer's Quarterly Federal Tax Return forms

941 and alleged payroll records for Jesus Survives Ministries.
Case 2:21-mj-03917-DUTY Document 3-1 Filed 08/20/21 Page 8 of 21 Page ID #:11

       Case 4:20-cr-00452 Document 1 Filed on 09/17/20 in TXSD Page 8 of 21




             15.   WILLIAM DEXTER LUCAS, DEBORAH JEAN LUCAS and

BRIAN MICHAEL CORPIAN prepared and submitted documents to substantiate

that the residence located at 20134 Larkspur Landing, Richmond, Texas was leased

for Jesus Survives Ministries including a lease agreement, as well as an altered TXU

Energy bill for that address which falsely reflected the account holder was Jesus

Survives Ministries.

             16.    WILLIAM DEXTER LUCAS and BRIAN MICHAEL

CORPIAN sent accusatory and intimidating emails to a banker at Allegiance Bank

who was reviewing their PPP loan submissions, regarding the bank's alleged failure

to review and fund the loan quickly.

IV.   THE CONSPIRACY

             17.   From in or about March 2020 and continuing through on or

about, May 19, 2020, in the Southern District of Texas and elsewhere, the

defendants

                          WILLIAM DEXTER LUCAS
                               a.k.a. Bill Lucas
                           DEBORAH JEAN LUCAS
                          BRIAN MICHAEL CORPIAN

and others known and unknown to the grand jury, did knowingly conspire and agree

with one another to commit the following offenses against the United States:

                   a. To knowingly execute and attempt to execute a scheme and


                                         s
Case 2:21-mj-03917-DUTY Document 3-1 Filed 08/20/21 Page 9 of 21 Page ID #:12

         Case 4:20-cr-00452 Document 1 Filed on 09/17/20 in TXSD Page 9 of 21




artifice to defraud a financial institution the accounts of which were insured by the

Federal Deposit Insurance Corporation (FDIC), and to obtain money, funds, and

property under the custody and control ofthe financial institution, by means offalse

and fraudulent pretenses, representations, and promises in violation of Title 18,

United States Code, Section 1344.

                     b. To knowingly devise and intend to devise a scheme and

artifice to defraud, and for obtaining money by means of materially false and

fraudulent pretenses, representations, and promises, and to knowingly use and cause

to be used interstate wire communications facilities in carrying out the scheme to

defraud, in violation of Title 18, United States Code, Section 1343.

               All in violation of Title 18, United States Code, Section 1349.

V.       ACTS IN FURTHERANCE OF THE SCHEME

         The following acts among others occurred in the Southern District of Texas

and elsewhere during the period of the scheme to defraud on or about the following

dates:

         1.)   March 31, 2020, WILLIAM DEXTER LUCAS and BRIAN

MICHAEL CORPIAN caused Jesus Survives Ministries, Inc. to be registered with

the Texas Secretary of State as a domestic nonprofit corporation.

         2.)   April 1, 2020, WILLIAM DEXTER LUCAS and BRIAN MICHAEL



                                           D
Case 2:21-mj-03917-DUTY Document 3-1 Filed 08/20/21 Page 10 of 21 Page ID #:13

      Case 4:20-cr-00452 Document 1 Filed on 09/17/20 in TXSD Page 10 of 21




CORPIAN caused a Texas Franchise Tax Account to be established in the name of

Jesus Survives Ministries.

      3.)    April 6, 2020, WILLIAM DEXTER LUCAS and BRIAN MICHAEL

CORPIAN caused to be submitted through Allegiance Bank, a loan application for

a PPP guaranteed loan for Jesus Survives Ministries, Inc. for the stated purpose of

payroll, lease payments, utilities and miscellaneous operating expenses.

      4.)    April 6, 2020, WILLIAM DEXTER LUCAS, in the loan application,

certified that Jesus Survives Ministries was in operation on February 15, 2020, and

had employees for whom it paid salaries and payroll taxes or paid independent

contractors, as reported on Forms) 1099-MISC.

      5.)    April 6, 2020, WILLIAM DEXTER LUCAS certified the information

provided in the loan application and the information in the supporting documents

and forms was true and accurate in all material respects.

      6.)    April 6, 2020, WILIAM DEXTER LUCAS, DEBORAH JEAN

LUCAS and BRIAN NIICHAEL CORPIAN caused to be submitted to Allegiance

Bank in support of their PPP loan application, a letter from the IRS which had been

altered to make it appear that IRS had assigned Employer Identification Number,

xx-xxx4065 to Jesus Survives Ministries in 2015.

      7.)    April 6, 2020, WILLIAM DEXTER LUCAS, DEBORAH JEAN




                                         10
Case 2:21-mj-03917-DUTY Document 3-1 Filed 08/20/21 Page 11 of 21 Page ID #:14

      Case 4:20-cr-00452 Document 1 Filed on 09/17/20 in TXSD Page 11 of 21




LUCAS and BRIAN MICHAEL CORPIAN caused a copy of a Texas Commercial

Lease Agreement between CORPIAN as landlord and William LUCAS on behalf of

Jesus Survives Ministries, Inc. and Deborah J. LUCAS as tenants to be submitted to

Allegiance Bank in support ofthe PPP loan application.

      8.) April 6, 2020, WILLIAM DEXTER LUCAS caused to be submitted to

Allegiance Bank a copy of Department of Homeland Security Form I-9,

Employment Eligibility Verification from employer Jesus Survives Ministries for

WILLIAM D. LUCAS which was dated May 15, 2012.

      9.)   April 6, 2020, MICHAEL CORPIAN caused to be submitted to

Allegiance Bank a copy of Department of Homeland Security Form I-9,

Employment Eligibility Verification from employer Jesus Survives Ministries for

BRIAN M. CORPIAN which was dated May 15, 2012.

      10.) April 6, 2020, DEBORAH JEAN LUCAS caused to be submitted to

Allegiance Bank a copy of Department of Homeland Security Form I-9,

Employment Eligibility Verification from employer Jesus Survives Ministries for

DEBORAH J. LUCAS which was dated May 12, 2012.

      1 1.) April 6, 2020, WILLIAM DEXTER LUCAS caused to be submitted to

Allegiance Bank in support of a PPP loan application, a TXU Energy bill for account

~x~~c3693 which had been altered to make it appear the customer name on TXU




                                        11
Case 2:21-mj-03917-DUTY Document 3-1 Filed 08/20/21 Page 12 of 21 Page ID #:15

      Case 4:20-cr-00452 Document 1 Filed on 09/17/20 in TXSD Page 12 of 21




account xxxxxx~cx3693 was Jesus Survives Ministries.

      12.) April 8, 2020, WILLIAM DEXTER LUCAS sent an email to

Allegiance Bank threatening to sue the bank,in response to an email from Allegiance

Bank indicating there were longer than normal wait times to process his request for

a PPP loan.

      13.) April 14, 2020, WILLIAM DEXTER LUCAS at 6:04 pm caused an

email to be sent from email account twl@jesussurvives.com to Allegiance banker,

B.T., asking for an update on the PPP loan application.

      14.) April 14, 2020, WILLIAM DEXTER LUCAS at 10:31 pm caused an

email to be sent from twl@jesussurvives.com in reply to Allegiance banker, B.T.,

stating "at the current rate the government funding will be e~austed by the end of

this week."

      15.) April 17, 2020, WILLIAM DEXTER LUCAS at 1:53 pm caused an

email to be sent to Allegiance banker, B.T., stating "Sir, I recommended two

different businesses to your bank. One has already been funded and the other

received notice last night that their loan has gone to funding. I have been in your

que [sic] over a week longer than both ofthose businesses, yet I have not even been

contacted yet by a loan officer? Please tell me why I should not be highly nervous?

Pastor William Lucas Sr. Pastor Jesus Survives Ministries, Inc."




                                        12
Case 2:21-mj-03917-DUTY Document 3-1 Filed 08/20/21 Page 13 of 21 Page ID #:16

      Case 4:20-cr-00452 Document 1 Filed on 09/17/20 in TXSD Page 13 of 21




      16.) April 17, 2020, WILLIAM DEXTER LUCAS at 2:05 pm caused an

email to be sent from twl@jesussurvives.com to Allegiance banker, B.T., which

included the following: "It sounds like your bank has been telling you some

whoppers. I could explain to you why some banks are doing so, but I would rather

help you by showing you home [sic] to make that bank pay for their treachery."

      17.) April 17, 2020, WILLIAM DEXTER LUCAS at 2:11 pm caused an

email to be sent to Allegiance banker, B.T., which stated "You want to go quiet now?

Fine. This means war!"

      18.) April 17, 2020, WILLIAM DEXTER LUCAS and BRIAN MICHAEL

CORPIAN at 2:17 pm caused an email to be sent to Allegiance banker, B.T., stating

"Why did you lie to me? Why? What did I do to you?"

      19.) April 17, 2020, WILLIAM DEXTER LUCAS at 2:42 pm caused an

email to be sent to Allegiance banker, B.T., which included a photograph of B.T.'s

family, indicating to B.T. that he knew the names of B.T.'s wife and son.

      20.) April 17, 2020, WILLIAM DEXTER LUCAS and BRIAN MICHAEL

CORPIAN at 3:43 pm caused an email to be sent to Allegiance banker, B.T., stating

"I want to know why you lied to me?"

      21.) April 19, 2020, WILLIAM DEXTER LUCAS, DEBORAH JEAN

LUCAS and BRIAN MICHAEL CORPIAN caused pay records from Jesus Survives




                                         13
Case 2:21-mj-03917-DUTY Document 3-1 Filed 08/20/21 Page 14 of 21 Page ID #:17

      Case 4:20-cr-00452 Document 1 Filed on 09/17/20 in TXSD Page 14 of 21




Ministries in the names DEBORAH J. LUCAS and WILLIAM LUCAS to be

submitted to Allegiance Bank in support of the PPP loan application.

      22.) April 19, 2020, WILLIAM DEXTER LUCAS, DEBORAH JEAN

LUCAS and BRIAN MICHAEL CORPIAN caused a 2020 Employer's Quarterly

Federal T~ Return Form 941 and four 2019 Employer's Quarterly Federal Tax

Return Forms 941 in the name of Jesus Survives Ministries, using EIN xx-x~cx4065

to be submitted to Allegiance Bank in support of the PPP loan application.

      23.) April 19, 2020, WILLIAM DEXTER LUCAS, DEBORAH JEAN

LUCAS and BRIAN MICHAEL CORPIAN caused to be provided to Allegiance

Bank in support of a PPP loan, a document titled "2019 Annual Audit Report for

Jesus Survives Ministries" which purported to be authored by a CPA.

      24.) April 19, 2020, WILLIAM DEXTER LUCAS, DEBORAH JEAN

LUCAS and BRIAN MICHAEL CORPIAN caused to be provided to Allegiance

Bank in support of a PPP loan, a document which was purported to be a Profit and

Loss Statement for Jesus Survives Ministries.

      25.) April 19, 2020, WILLIAM DEXTER LUCAS, DEBORAH JEAN

LUCAS and BRIAN MICHAEL CORPIAN caused to be provided to Allegiance

Bank in support of a PPP loan, a document which was purported to be the General

Ledger Reconciliation-Payroll for Jesus Survives Ministries showing transfers from




                                        14
Case 2:21-mj-03917-DUTY Document 3-1 Filed 08/20/21 Page 15 of 21 Page ID #:18

      Case 4:20-cr-00452 Document 1 Filed on 09/17/20 in TXSD Page 15 of 21




Wells Fargo account xxxx-7379 for payroll for the 2019 calendar year.

      26.) April 23, 2020, WILLIAM DEXTER LUCAS caused bank account

xxxxxxxx3431 to be opened at Bank of America in the name Jesus Survives

Ministries, Inc. using EIN xx-xxx4065.

      27.) April 24, 2020, WILIAM DEXTER LUCAS and BRIAN MICHAEL

CORPIAN caused a wire transfer of $50,000 to be deposited into Jesus Survives

Ministries, Inc. Bank of America account xxx~xxx3431 from the Allegiance Bank

Loan Department as PPP loan funding.

      28.) May 1, 2020, DEBORAH JEAN LUCAS caused a cashier's check to be

purchased from Bank of America payable to Jesus Survives Ministries in the amount

of $49,985.00, with funds held in account x~~~~3431.

      29.) May 5,2020, WILLIAM DEXTER LUCAS made a notarized statement,

that he would like to add Deborah Jean Lucas onto the business titled Jesus Survives

Ministries at Woodforest National Bank account xxxxxx1596.

      30.) May 5, 2020, DEBORAH JEAN LUCAS certified that she was the

Secretary of Jesus Survives Ministries, Federal Employer I.D. Number xx-x 4065.

      31.) May 5, 2020, DEBORAH JEAN LUCAS opened a business checking

account in the name Jesus Survives Ministries at Woodforest National Bank,account

xxxxxx1596, using Tax identification Number ~-xxx4065.




                                         15
Case 2:21-mj-03917-DUTY Document 3-1 Filed 08/20/21 Page 16 of 21 Page ID #:19

        Case 4:20-cr-00452 Document 1 Filed on 09/17/20 in TXSD Page 16 of 21




        32.) May 5, 2020, DEBORAH JEAN LUCAS                 opened    a       debit card,

Master Card xxxxxxxxxxxxx7337, at Woodforest National Bank.

        33.) May 5, 2020, DEBORAH JEAN LUCAS deposited Bank of America

cashier's check 1301617369 payable to Jesus Survives Ministries Inc. in the amount

of $49,985 into Jesus Survives Ministries account xxxxxx1596 at Woodforest

National Bank.

        34.) May 5, 2020, DEBORAH JEAN LUCAS                 opened        a      personal

checking account at Woodforest National Bank, account xxxxxx5860.

        35.) May 8, 2020, DEBORAH JEAN LUCAS opened a debit card, Master

Card xxxxxxxa~xx~351, at Woodforest National Bank.

        36.)   May 11, 2020, DEBORAH JEAN LUCAS caused $1,388 to be

transferred from Jesus Survives Ministries Woodforest National Bank business

account xxxxxx1596, to her personal account, xxxxxx5860, at Woodforest National

Bank.

VI.     THE EXECUTION OF THE SCHEME


                       COUNTS TWO THROUGH FIVE
                  (False Statement to a Bank, 18 U.S.C.§ 1014)


        A.     The Grand Jury re-alleges and incorporates by reference, as though

fully set forth herein, the allegations contained in section I through section III as set




                                           16
Case 2:21-mj-03917-DUTY Document 3-1 Filed 08/20/21 Page 17 of 21 Page ID #:20

      Case 4:20-cr-00452 Document 1 Filed on 09/17/20 in TXSD Page 17 of 21




out in Count One of the indictment.

      B.     On or about the following dates, in the Southern District of Texas and

elsewhere, the defendants,

                           WILLIAM DEXTER LUCAS
                               a.k.a. Bill Lucas
                          DEBORAH JEAN LUCAS,and
                          BRIAN MICHAEL CORPIAN

aided and abetted by each other and others known and unknown to the grand jury,

did knowingly make a false statement for the purpose of influencing the action of

Allegiance Bank, an FDIC insured institution in connection with the application

for and funding of a Paycheck Protection Program loan to Jesus Survives

Ministries, Inc. as set out below:


   COUNT           DATE                     TRANSACTION DESCRIPTION

      2         April 6, 2020   Electronic submission to Allegiance Bank of Department of
                                Homeland Security Forms I-9, Employment Eligibility
                                Verifications, from employer Jesus Survives Ministries.

      3         April 6, 2020   Electronic submission to Allegiance Bank of a letter from
                                the IRS dated 8/18/2015 which had been altered to make it
                                appear that Jesus Survives Ministries had been assigned
                                Employer Identification Number xx-xxx4065.

      4        April 19, 2020   Email submission to Allegiance Bank of Intuit Online
                                Payroll records and Jesus Survives Ministries Employer's
                                Quarterly Federal Tax Return Fonns 941 for the 1St through
                                4th quarters of the 2019 tax year and quarter 1 of the 2020
                                tax year.



                                          17
Case 2:21-mj-03917-DUTY Document 3-1 Filed 08/20/21 Page 18 of 21 Page ID #:21

       Case 4:20-cr-00452 Document 1 Filed on 09/17/20 in TXSD Page 18 of 21




   COUNT           DATE                     TRANSACTION DESCRIPTION

       5        April 19, 2020   Email submission to Allegiance Bank of financials of Jesus
                                 Survives Ministries for years 2019 and 2020.




       All in violation of Title 18, United States Code, Sections 1014 and 2.


                         COUNTS SIX THROUGH NINE
                         (Wire Fraud, 18 U.S.C.§ 1343)

       A.    The Grand Jury re-alleges and incorporates by reference, as though

fully set forth herein, the allegations contained in section I through section III as set

out in Count One ofthe indictment.


      B.     On or about the dates listed below, in the Southern District of Texas,

for the purpose of executing the above-described scheme to defraud and to obtain

money by materially false and fraudulent pretenses, representations, and promises,

and attempting to do so, the defendants,


                            WILLIAM DEXTER LUCAS
                                a.k.a. Bill Lucas
                           DEBORAH JEAN LUCAS,and
                           BRIAN MICHAEL CORPIAN

did knowingly transmit and caused to be transmitted by means of wire

communication in and affecting interstate commerce, the writings, signals, and

sounds described below:



                                           18
Case 2:21-mj-03917-DUTY Document 3-1 Filed 08/20/21 Page 19 of 21 Page ID #:22

      Case 4:20-cr-00452 Document 1 Filed on 09/17/20 in TXSD Page 19 of 21




   COUNT          DATE                       WIRE COMMUNICATION

      6         4/19/2020     Email from twl@jesussurvives.com to Allegiance banker
                              B.T. with attachments intuit Payroll records and Jesus
                              Survives Ministries Employer Quarterly Tax Return Forms
                              941.

      7         4/19/2020     Email from twl@jesussurvives.com to Allegiance banker
                              B.T. with attachments of the Jesus Survives Ministries
                              Articles of Incorporation, a Certificate of Filing of Jesus
                              Survives Ministries with the Texas Secretary of State, and a
                              Certificate of Filing of Jesus Survives Ministries Assumed
                              Name with the Texas Secretary of State

      8         4/19/2020     Email from twl@jesussurvives.com to Allegiance banker
                              B.T. with attachments 2019 Annual Audit Report for Jesus
                              Survives Ministries; Profit and Loss Statement; General
                              Ledger Reconciliation —Main Financial Account; General
                              Ledger Reconciliation —Credit Card Donations; General
                              Ledger Reconciliation —Cash Donations; General Ledger
                              Reconciliation — Wedding Services Revenue; General
                              Ledger Reconciliation —Funeral Services Revenue; General
                              Ledger Reconciliation —Pastoral Services; General Ledger
                              Reconciliation — God's Mercy; General Ledger
                              Reconciliation —Web Marketing &Development Costs;
                              General Ledger Reconciliation —Payroll; General Ledger
                              Reconciliation    — Reconciliation; General Ledger
                              Reconciliation — Accrual Account; Letter from CPA
                              regarding Internal Audit for Fiscal Year 2019.

      9         4/24/2020     Wire transfer of $50,000 in loan proceeds from Allegiance
                              Bank to Bank of America account xxxxxxxx3431


      In violation of 18, United States Code, Section 1343


                 NOTICE OF CRIMINAL FORFEITURE
                (18 U.S.C. §981(a)(1)(C); 28 U.S.C. §2461(c))



                                        19
Case 2:21-mj-03917-DUTY Document 3-1 Filed 08/20/21 Page 20 of 21 Page ID #:23

      Case 4:20-cr-00452 Document 1 Filed on 09/17/20 in TXSD Page 20 of 21




      Pursuant to Title 18, United States Code, Section 981(a)(1)(C), the United

States gives notice to the Defendants,

                           WILLIAM DEXTER LUCAS
                                a.k.a. Bill Lucas
                            DEBORAH JEAN LUCAS
                           BRIAN MICHAEL CORPIAN

      That upon conviction an offense charged in Counts 1 - 9, the United States

will seek forfeiture of all property, real or personal, which constitutes or is derived

from proceeds traceable to such offenses.

                          Prouerty Subiect to Forfeiture

      The property subject to forfeiture includes, but is not limited to,the following:

      1. $46,285.22 seized on or about May 19, 2020,from a Woodforest National
         Bank account with an account number ending in 1596, held in the name
         of Jesus Survives Ministries.

      2. $392.24 seized on or about May 19, 2020, from a Woodforest National
         Bank account with an account number ending in 5860, held in the name
         of Deborah Jean Lucas.

                     Money Judgment and Substitute Assets

      The United States gives notice that it will seek a moneyjudgment against each

Defendant. In the event that one or more conditions listed in Title 21, United States

Code, Section 853(p) exist, the United States will seek to forfeit any other property

of the Defendants up to the amount ofthe money judgment.



                                          zo
Case 2:21-mj-03917-DUTY Document 3-1 Filed 08/20/21 Page 21 of 21 Page ID #:24

      Case 4:20-cr-00452 Document 1 Filed on 09/17/20 in TXSD Page 21 of 21




                             A TRUE BILL:
                                Signature on file
                             FOREPERSON OF THE GRAND JURY


           RYAN K.PATRICK
           UNITED STATES ATTORNEY


                      'i




                                     21
